Citation Nr: 1040900	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-39 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs
Northern California Health Care System (VANCHCS) in Mather, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private 
medical expenses incurred at a non-VA medical facility, Sutter 
Solano Medical Center, for services rendered from November 16, 
2004, to November 18, 2004.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1972 to May 1976.  The 
appellant in this matter is the private medical facility at which 
the Veteran received treatment in November 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 decision by the VANCHCS.  The  Board notes that 
the Veteran is not a party to the appellant's claim, and has not 
filed his own claim in this matter.  The record reflects that in 
April 2005, the appellant filed a claim for reimbursement for 
medical services rendered from November 16, 2004 through November 
18, 2004.  By May 2005 decision, the VANCHCS denied the 
appellant's claim.  Received from the appellant's representative 
in August 2006 was a letter with a substantive appeal (VA Form 9) 
attached (which was also) dated in August 2006.  These documents 
submitted by the appellant's representative were apparently 
accepted as a timely notice of disagreement (NOD).  In October 
2006, the VANCHCS issued a statement of the case (SOC) to the 
Veteran (and apparently not to the appellant).  Nonetheless, the 
appellant then submitted an undated substantive appeal (VA Form 
9), which was later noted to have been submitted in December 
2006.  In the substantive appeal, the appellant requested a 
hearing in this matter.  The VANCHCS sent a letter to the Veteran 
in December 2007, notifying him that his appeal had been 
certified to the Board and his file had been transferred.  In 
January 2008, the VA Veterans Health Administration (VHA) sent a 
letter to the Veteran, advising him that a travel board hearing 
would be scheduled at the Los Angeles RO.  In a report of contact 
it was noted that the Veteran called VA in January 2008 and 
indicated he wished to withdraw his request for a hearing before 
the Board.  In March 2008, the appellant advised of its 
willingness to attend a videoconference hearing rather than an 
in-person hearing.  In June 2010, the appellant's representative 
presented 


argument at a Travel Board hearing before the undersigned at the 
VA Regional Office (RO) in Los Angeles, California.  Thus, it 
appears that although the Veteran was sent several letters in 
this matter, this was done in error, as there is no indication 
that the Veteran has ever filed a claim and/or requested a 
hearing regarding the matter on appeal.

With regard to the documents received from the appellant's 
representative in August 2006, including a letter and a 
substantive appeal (VA Form 9), the Board notes that the VANCHCS 
apparently accepted these documents as a timely notice of 
disagreement (NOD) with the May 2005 decision.  The Board, 
however, has an obligation to assess its own jurisdiction on 
appeal claims prior to addressing the merits of a claim.  See 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998).  The U.S. Court 
of Appeals for Veterans Claims (Court) in Marsh v. West further 
held that it could be prejudicial to the appellant for the Board 
to address jurisdictional questions in the first instance without 
affording an appellant the right to present argument and evidence 
on those questions.  In that regard, the Board notes that the 
filing of a timely NOD is a threshold jurisdictional requirement 
and that appellate review is initiated by the filing of an NOD.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  Generally, 
an NOD must be filed within one year from the date of the 
underlying decision and if no NOD is filed within the one-year 
appeal period following the decision, the decision will become 
final.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302(a).  
In Percy v. Shinseki, the Court confirmed that the absence of a 
timely NOD is a jurisdictional bar to consideration of a 
veteran's claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  
Thus, the threshold question to be answered is whether the 
appellant submitted a timely and valid NOD.  See 38 U.S.C.A. § 
710; 38 C.F.R. § 20.201 (2010).  The Board does not have 
jurisdiction to consider this issue, even in a remand, because 
the VANCHCS has not considered this issue in the first instance, 
much less denied it, followed by the initiation of a timely 
appeal to the Board by the appellant.  See 38 C.F.R. § 20.200 


(2008); see also Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  Thus, since the appellant has yet to be 
notified of the jurisdictional question regarding the timeliness 
of the NOD filed, this issue should be referred to the VANCHCS 
for appropriate consideration and action.  Thereafter, if the 
appellant wishes to appeal from any decision rendered by the 
VANCHCS, the appellant has an obligation to file a timely NOD and 
a timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200.

The appeal is REMANDED to the VANCHCS.  VA will notify the 
appellant if further action is required on its part.


REMAND

The appellant in this matter is seeking payment for private 
medical care expenses incurred by the Veteran, from November 16, 
2004 through November 18, 2004, at its facility, Sutter Solano 
Medical Center, in Vallejo, California.  As noted above, there is 
a jurisdictional issue that must be resolved prior to the Board 
considering whether the appellant is entitled to payment for such 
expenses.  In that regard, the Board noted that the VANCHCS had 
not had an opportunity to address the matter of whether the 
appellant filed a timely NOD with the May 2005 decision denying 
payment for private medical care expenses incurred by the 
Veteran, from November 16, 2004 through November 18, 2004.  The 
Board finds that the issue of whether the appellant filed a 
timely NOD with the May 2005 decision is inextricably intertwined 
with the issue of the appellant's entitlement to payment or 
reimbursement of unauthorized private medical expenses incurred 
at a non-VA medical facility, Sutter Solano Medical Center, for 
services rendered from November 16, 2004, to November 18, 2004.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

The Board also notes, however, that should the timely NOD matter 
be resolved, and the merits of the appellant's claim for payment 
of unauthorized private medical expenses incurred at a non-VA 
medical facility, for services rendered from November 16, 2004, 
to November 18, 2004, is deemed to be in proper appellate status, 
there are several deficiencies in that record that must be 
resolved.  

In that regard, the Board notes that the pivotal issues in this 
matter are whether the Veteran's treatment in November 2004 at 
Sutter Solano Medical Center was of an emergent nature and 
whether a VA facility was feasibly available.  It appears from 
the record that the appellant's claim has been appropriately 
considered by the VANCHCS and other VA personnel under the 
Millennium Bill.  
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  However, a review of 
the statement of the case (SOC) shows that therein the only 
regulation and law considered were 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.1002, which are not applicable in this matter.  In 
addition, the provisions of the Veterans' Mental Health and Other 
Care Improvements Act of 2008, which amended 38 U.S.C.A. § 1725 
and § 1728, were effective October 10, 2008, and the VANCHCS's 
last adjudication this case was in the October 2006 SOC; thus, 
the appellant's claim has yet to be adjudicated pursuant to the 
revised criteria.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  Moreover, the record does not show that the 
appellant was sent a copy of the SOC issued in this matter.  
Finally, the Board notes that a review of the decisions rendered 
by VA in this matter, including the May 2005 decision issued by 
VANCHCS, and the May 2005 and September 2006 recommendations made 
by VA nurses, essentially conclude that the Veteran was treated 
for a non-emergent condition from November 16 to November 18, 
2004, and that VA facilities were feasibly available.  However, 
no rationale was provided for these decisions, and the Board 
cannot rely on their conclusory findings with no supporting 
rationale or evidence.  

Accordingly, the case is REMANDED for the following action:

1. Ensure the threshold jurisdictional matter 
involving whether a timely NOD was filed by 
the appellant be resolved prior to 
adjudication the merits of the appellant's 
claim of payment for private medical care 
expenses incurred by the Veteran, from 
November 16, 2004 through November 18, 2004.  
If any determination remains unfavorable to 
the appellant, an SOC must be issued, and the 
appellant and his representative should be 
provided a reasonable period of time in which 
to respond.  The case should then be returned 
to the Board, if in order.

2. If the NOD is found to be timely, provide 
the appellant with an updated VCAA-compliant 
notice that informs of the information and 
evidence that is necessary to substantiate 
the claim under 38 U.S.C.A. § 1725, to 
include the amendments effective October 10, 
2008.

3. Take necessary efforts to document whether 
or not a VA facility suitable for treating 
the Veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating capability) on November 
16, 2004.  In other words, was the Martinez 
VAOPC, the Mare Island VAOPC, or David Grant 
Medical Center or any other VA facility 
capable of accepting the Veteran?  Then, make 
a determination as to whether or not VA or 
other Federal facilities were feasibly 
available during the pertinent period, 
discussing all applicable factors.

4. Refer the Veteran's claims folder to an 
appropriate VA physician for an opinion as to 
whether the condition for which the Veteran 
sought treatment from November 16, 2004 to 
November 18, 2004, was an emergent condition 
of such a nature that a prudent layperson 
would have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health.  This 
report must include a discussion of the 
clinical evidence on file, including the 
records of the Veteran's treatment at Sutter 
Solano Medical Center.  The rationale for any 
opinion expressed should be set forth, and if 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated and 
explained why this is so.

5. After ensuring that the actions requested 
above have been completed, the VANCHCS should 
review the record, and consider the 
appellant's claim under the appropriate 
regulations and laws, to specifically include 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  
If any determination remains unfavorable to 
the appellant, an SSOC must be issued, and 
the appellant and his representative should 
be provided a reasonable period of time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



	                  
_________________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

